EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Form 10-Q of Cinedigm Digital Cinema Corp. (the “Company”) for the period ended June 30, 2010 as filed with the SEC (the “Report”), the undersigned, in the capacity and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: August 13, 2010 By: /s/ Adam M. Mizel Adam M. Mizel Interim Co-Chief Executive Officer, Chief Financial Officer and Chief Strategy Officer and Director (Principal Executive Officer and Principal Financial Officer)
